THE COURT.
The appellant was convicted in the Superior Court of Sacramento County of a felony, to wit: Violation of “an act to regulate the sale, possession, distribution and use' of habit-forming narcotic and other dangerous drugs and substances, and providing penalties for the violation thereof”, approved May 4, 1929, and acts amendatory thereof.
The transcript on appeal was filed in this court May 11, 1934. No brief has been filed in behalf of appellant. The cause was regularly placed on the calendar for oral argument on September 11, 1934. No appearance was made for appellant at the time the case was called for hearing.
Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order are affirmed.